In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated August 19, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
Triable issues of fact exist as to whether the defendant violated the Vehicle and Traffic Law, inter alia, in failing to display lighted tail lights on the vehicle that she was attempting to park (see, Vehicle and Traffic Law § 375 [2] [a] [1]; [3]). A defendant’s unexcused violation of a statute constitutes prima facie evidence of negligence and it is for the jury to determine whether the violation was the proximate cause of the accident (see, Martin v Herzog, 228 NY 164; Malloy v Trombley, 50 NY2d 46, 55; Frias v Fanning, 119 AD2d 796; McConnell v Nabozny, 110 AD2d 1060; Brogan v Zummo, 92 AD2d 533; McAllister v Adam Packing Corp., 66 AD2d 975; Ortiz v Kinoshita & Co., 30 AD2d 334). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.